Title: From Thomas Jefferson to Alexander Garrett, 31 May 1821
From: Jefferson, Thomas
To: Garrett, Alexander


Dear Sir
Monticello
May 31. 21.
I did not answer your letter in the moment of it’s reciept but took time to recollect whether I had any acquaintance in Detroit but having none, nor any personal acquaintance with Govr Cass I have written the inclosed as the only means by which I can be be useful to you. you will of course address a letter to him yourself which perhaps you had better put into mine, as my name on it’s back may produce some attention in the Post offices thro’ which it may pass. ever & affectionately yours.Th: Jefferson